UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 Appellant                                                          OPPOSITION

 MICHAEL KRICHEVSKY
                                   Plaintiff,
                                                                    Civil Docket No. 20-02343-
 V.                                                                 AMD
 Appellee

 US Bank, NA,

                                    Defendants.

         Woods Oviatt Gilman LLP, Donald W. O'Brien, Jr. individual, Aleksandra K. Fugate,

individual, Brittany J. Maxon, individual, David Bruce Wildermuth, individual, Brettanie L. Hart

Saxton, individual, Victoria E. Munian, individual, Michael Thomas Jablonski, individual, and

Miranda L. Sharlette a/k/a Miranda Jakubee, individual, ("Defendants") assert the following:


    1. On June 6, 2019 the Debtor filed a Petition under Title 11 U.S.C. §101 et seq. in the

         Bankruptcy Court for the Eastern District of New York under Bankruptcy Case No. 19-

         43516.

    2. On March 17, 2020, Wells Fargo Bank, N.A. as servicing agent for U.S. Bank National

         Association, as Trustee for Banc of America Funding Corporation Mortgage Pass-Through

         Certificates, Series 2006-F ("Secured Creditor") filed a motion for relief from the automatic

         stay as it pertains to the property located at 4221 Atlantic Avenue, Brooklyn NY 11224

         ("Subject Property").

    3. On June 16, 2020, an order granting relief from the automatic stay was entered, allowing

         Secured Creditor to pursue their rights under applicable state law with respect to the

         Subject Property.

    4. On June 26, 2020, a notice of appeal of the order granting relief from the automatic stay


{8394849: }
         was filed under District Court Docket No. 20-02343.

    5. On February 11, 2021, Adversary Case No. 21-01013 was commenced against various

         parties, including Defendants. See Adversary Case No. 21-01013 Docket attached hereto

         as Exhibit A.

    6. Upon information and belief, Defendants have not been served with the adversary

         complaint.

    7. On February 16, 2021, a motion to extend time to serve the adversary complaint for

         Adversary Case No. 21-01013 was filed in the Eastern District of New York under Civil

         Docket No. 20-02343.

    8. This motion is procedurally improper and should be denied in its entirety as it was filed

         in the wrong court under the wrong case number.

    9. The filing of a case under Title 11 establishes jurisdiction in Bankruptcy Court under 28

         USCS §§ 157 and 1334.

    10. As Adversary Case No. 21-01013 arises from a case under Title 11, the Bankruptcy Court

         of the Eastern District of New York has jurisdiction over this matter.

    11. District Courts have jurisdiction to hear appeals of from Bankruptcy Court orders

         pursuant to 28 USCS §158. However, the motion to extend time to serve is not appealing

         an order at all, but rather seeks an extension of time for service in an ongoing adversary

         proceeding.

    12. Therefore, this Court does not have jurisdiction over this matter, and Defendants request

         that said motion be denied.

    13. In the alternative, Defendants request that service be made upon their authorized agent at

         1900 Bausch and Lomb Place, Rochester NY 14604 pursuant to USCS Bankruptcy R




{8394849: }
         7004 and USCS Fed Rules Civ Proc R 4(e)(2)(C).




DATED:         3/2/2021                           /s/Brittany J. Maxon
               Rochester, New York                WOODS OVIATT GILMAN LLP
                                                  Brittany J. Maxon, Esq.
                                                  1900 Bausch & Lomb Place
                                                  Rochester, New York 14604
                                                  Telephone: 855-227-5072




{8394849: }
              Exhibit A

{5318969: }
                                          U.S. Bankruptcy Court
                                  Eastern District of New York (Brooklyn)
                                  Adversary Proceeding #: 1-21-01013-ess

 Assigned to: Elizabeth S. Stong                                        Date Filed: 02/11/21
 Lead BK Case: 19-43516
 Lead BK Title: Michael Krichevsky
 Lead BK Chapter: 11
 Demand: $17000000
 Nature[s] of Suit: 21 Validity, priority or extent of lien or other interest in property
                    71 Injunctive relief - reinstatement of stay
                    72 Injunctive relief - other
                    91 Declaratory judgment


Plaintiff
-----------------------
Michael Krichevsky                      represented by Michael Krichevsky
4221 Atlantic Ave                                      PRO SE
Brooklyn, NY 11224



V.

Defendant
-----------------------
US Bank, NA                             represented by US Bank, NA
                                                       PRO SE




Defendant
-----------------------
Wells Fargo Bank, NA                    represented by Wells Fargo Bank, NA
                                                       PRO SE




Defendant
-----------------------
Wells Fargo Home Mortgage               represented by Wells Fargo Home Mortgage
                                                       PRO SE




Defendant
-----------------------
Kelly Duncan, individual                        Kelly Duncan, individual
                                 represented by PRO SE




Defendant
-----------------------
Wells Fargo Home Mortgage        represented by Wells Fargo Home Mortgage
                                                PRO SE




Defendant
-----------------------
Stephanie Terese Tautge,         represented by Stephanie Terese Tautge, individual
individual                                      PRO SE




Defendant
-----------------------
Daniel V. Edward, individual     represented by Daniel V. Edward, individual
                                                PRO SE




Defendant
-----------------------
Banc of America Funding          represented by Banc of America Funding Corporation
Corporation                                     PRO SE




Defendant
-----------------------
Veriprise Processing Solutions   represented by Veriprise Processing Solutions LLC
LLC                                             PRO SE




Defendant
-----------------------
Charice Lenise Gladden,          represented by Charice Lenise Gladden, individual
individual                                      PRO SE
Defendant
-----------------------
Woods Oviatt Gilman, LLP           represented by Woods Oviatt Gilman, LLP
                                                  PRO SE




Defendant
-----------------------
Donald W. O'Brien, Jr.,            represented by Donald W. O'Brien, Jr., individual
individual                                        PRO SE




Defendant
-----------------------
Aleksandra K. Fugate, individual   represented by Aleksandra K. Fugate, individual
                                                  PRO SE




Defendant
-----------------------
Brittany J. Maxon, individual      represented by Brittany J. Maxon, individual
                                                  PRO SE




Defendant
-----------------------
David Bruce Wildermuth,            represented by David Bruce Wildermuth, individual
individual                                        PRO SE




Defendant
-----------------------
Brettanie L. Hart Saxton,          represented by Brettanie L. Hart Saxton, individual
individual                                        PRO SE




Defendant
-----------------------
Victoria E. Munian, individual     represented by Victoria E. Munian, individual
                                                  PRO SE
Defendant
-----------------------
Michael Thomas Jablonski,       represented by Michael Thomas Jablonski, individual
individual                                     PRO SE




Defendant
-----------------------
Miranda L. Sharlette a/k/a      represented by Miranda L. Sharlette a/k/a Miranda Jakubec, individual
Miranda Jakubec, individual                    PRO SE




Defendant
-----------------------
Frenkel Lambert Weiss Weisman   represented by Frenkel Lambert Weiss Weisman Gordon, LLP
Gordon, LLP                                    PRO SE




Defendant
-----------------------
Barry M. Weiss, individual      represented by Barry M. Weiss, individual
                                               PRO SE




Defendant
-----------------------
Provest, LLC                    represented by Provest, LLC
                                               PRO SE




Defendant
-----------------------
Woody Dorsonne, individual      represented by Woody Dorsonne, individual
                                               PRO SE




Defendant
-----------------------
Reed Smith LLP                     represented by Reed Smith LLP
                                                  PRO SE




Defendant
-----------------------
Natsayi Mawere, individual         represented by Natsayi Mawere, individual
                                                  PRO SE




Defendant
-----------------------
Jennifer L. Achilles, individual   represented by Jennifer L. Achilles, individual
                                                  PRO SE




Defendant
-----------------------
Estate of diseased Noach Dear,     represented by Estate of diseased Noach Dear, individual
individual                                        PRO SE




Defendant
-----------------------
Shmuel Taub, individual            represented by Shmuel Taub, individual
                                                  PRO SE




Defendant
-----------------------
Steven J. Baum, P.C.               represented by Steven J. Baum, P.C.
                                                  PRO SE




Defendant
-----------------------
Steven J. Baum, individual         represented by Steven J. Baum, individual
                                                  PRO SE
Defendant
-----------------------
Elpiniki M. Bechakas; individual     represented by Elpiniki M. Bechakas; individual
                                                    PRO SE




Defendant
-----------------------
Jane and John Doe 1-100,             represented by Jane and John Doe 1-100, individuals
individuals                                         PRO SE



  Filing Date                #                                            Docket Text

                           1                    Adversary case 1-21-01013. Complaint by Michael
                           (108 pgs; 2 docs)    Krichevsky against US Bank, NA, Wells Fargo Bank, NA,
                                                Wells Fargo Home Mortgage, Kelly Duncan, individual,
                                                Wells Fargo Home Mortgage, Stephanie Terese Tautge,
                                                individual, Daniel V. Edward, individual, Banc of America
                                                Funding Corporation, Veriprise Processing Solutions LLC,
                                                Charice Lenise Gladden, individual, Woods Oviatt Gilman,
                                                LLP, Donald W. O'Brien, Jr., individual, Aleksandra K.
                                                Fugate, individual, Brittany J. Maxon, individual, David
                                                Bruce Wildermuth, individual, Brettanie L. Hart Saxton,
                                                individual, Victoria E. Munian, individual, Michael Thomas
                                                Jablonski, individual, Miranda L. Sharlette a/k/a Miranda
                                                Jakubec, individual, Frenkel Lambert Weiss Weisman
                                                Gordon, LLP, Barry M. Weiss, individual, Provest, LLC,
                                                Woody Dorsonne, individual, Reed Smith LLP, Natsayi
                                                Mawere, individual, Jennifer L. Achilles, individual, Estate of
                                                diseased Noach Dear, individual, Shmuel Taub, individual,
                                                Steven J. Baum, P.C., Steven J. Baum, individual, Elpiniki M.
                                                Bechakas; individual, Jane and John Doe 1-100, individuals.
                                                Fee Amount $350. Nature(s) of Suit: (21 (Validity, priority or
                                                extent of lien or other interest in property)), (71 (Injunctive
                                                relief - reinstatement of stay)), (72 (Injunctive relief - other)),
                                                (91 (Declaratory judgment)). (Attachments: # 1 Adversary
                                                Cover Sheet) Filed Via Electronic Dropbox (drk) (Entered:
 02/11/2021                                     02/12/2021)

 02/12/2021                2                    Summons and Notice of Pre-Trial Conference issued by
                           (2 pgs)              Clerk's Office against Jennifer L. Achilles, individual Answer
                                                Due: 3/15/2021; Banc of America Funding Corporation
                                                Answer Due: 3/15/2021; Steven J. Baum, P.C. Answer Due:
                                                3/15/2021; Steven J. Baum, individual Answer Due:
                                                3/15/2021; Elpiniki M. Bechakas; individual Answer Due:
                                                3/15/2021; Woody Dorsonne, individual Answer Due:
                                         3/15/2021; Kelly Duncan, individual Answer Due: 3/15/2021;
                                         Daniel V. Edward, individual Answer Due: 3/15/2021; Estate
                                         of diseased Noach Dear, individual Answer Due: 3/15/2021;
                                         Frenkel Lambert Weiss Weisman Gordon, LLP Answer Due:
                                         3/15/2021; Aleksandra K. Fugate, individual Answer Due:
                                         3/15/2021; Charice Lenise Gladden, individual Answer Due:
                                         3/15/2021; Brettanie L. Hart Saxton, individual Answer Due:
                                         3/15/2021; Michael Thomas Jablonski, individual Answer
                                         Due: 3/15/2021; Jane and John Doe 1-100, individuals
                                         Answer Due: 3/15/2021; Natsayi Mawere, individual Answer
                                         Due: 3/15/2021; Brittany J. Maxon, individual Answer Due:
                                         3/15/2021; Victoria E. Munian, individual Answer Due:
                                         3/15/2021; Donald W. O'Brien, Jr., individual Answer Due:
                                         3/15/2021; Provest, LLC Answer Due: 3/15/2021; Reed
                                         Smith LLP Answer Due: 3/15/2021; Miranda L. Sharlette
                                         a/k/a Miranda Jakubec, individual Answer Due: 3/15/2021;
                                         Shmuel Taub, individual Answer Due: 3/15/2021; Stephanie
                                         Terese Tautge, individual Answer Due: 3/15/2021; US Bank,
                                         NA Answer Due: 3/15/2021; Veriprise Processing Solutions
                                         LLC Answer Due: 3/15/2021; Barry M. Weiss, individual
                                         Answer Due: 3/15/2021; Wells Fargo Bank, NA Answer Due:
                                         3/15/2021; Wells Fargo Home Mortgage Answer Due:
                                         3/15/2021; Wells Fargo Home Mortgage Answer Due:
                                         3/15/2021; David Bruce Wildermuth, individual Answer Due:
                                         3/15/2021; Woods Oviatt Gilman, LLP Answer Due:
                                         3/15/2021 Pre-Trial Conference set for 4/15/2021 at 11:00
                                         AM at Courtroom 3585 (Judge Stong), Brooklyn, NY. (drk)
                                         (Entered: 02/12/2021)

                3                        Court's Service List(RE: related document(s)2 Summons and
                (3 pgs; 2 docs)          Notice of Pre-Trial Conference (Auto)) (drk) (Entered:
02/12/2021                               02/12/2021)

                4                        BNC Certificate of Mailing with Application/Notice/Order
02/14/2021      (3 pgs)                  Notice Date 02/14/2021. (Admin.) (Entered: 02/15/2021)

                5                        Correction Notice for Exhibits for Adversary Complaint (RE:
                (73 pgs)                 related document(s)1 Complaint filed by Plaintiff Michael
                                         Krichevsky) Filed Via Electronic Drop Box (tmk) (Entered:
02/16/2021                               02/16/2021)




                               PACER Service Center
                                      Transaction Receipt
                                       03/02/2021 10:14:16
             PACER                    Client
                           kphoen12
             Login:                   Code:
             Description: Docket      Search   1-21-01013-ess Fil or Ent: filed Doc
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Appellant                                                  CERTIFICATE OF SERVICE

MICHAEL KRICHEVSKY
                               Plaintiff,
                                                           Civil Docket No. 20-02343-AMD
V.
Appellee

US Bank, NA,

                                Defendants.

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 2, 2021, I caused the foregoing Opposition,
including all attachments to be electronically filed with the Clerk of Court by using the CM/ECF
system, and provided a true correct copy of said document including all attachments to a vendor
for mailing by U.S. Postal Service First Class Main Postage Prepaid or FedEx to the following
parties:

Michael Krichevsky
4221 Atlantic Ave
Brooklyn, NY 11224




                                                   /s/ Kevin P. Hoenig
                                                   Kevin P. Hoenig
                                                   Bankruptcy Clerk




100400-11
